Case: 09-40886     Document: 00511230488          Page: 1    Date Filed: 09/10/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 10, 2010
                                     No. 09-40886
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GILBERT GOTORA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:08-CR-164-3


Before DENNIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Gilbert Gotora pleaded guilty, without a written plea agreement, to
conspiracy to defraud the United States and conspiracy to commit identity theft
and bank fraud. 18 U.S.C. §§ 286, 371. The district court sentenced Gotora to
concurrent prison terms of 78 months on Count 1 and 60 months on Count 2 and
ordered concurrent three-year terms of supervised release on both counts. The
court further ordered restitution in the amount of $1,167,546, representing the
actual loss to the Internal Revenue Service (IRS). Gotora argues on appeal that

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40886    Document: 00511230488 Page: 2        Date Filed: 09/10/2010
                                 No. 09-40886

the district court erred in calculating the loss amounts, resulting in an 18-level
increase in his offense level pursuant to U.S.S.G. § 2B1.1(b)(1)(J); in determining
the amount of restitution; and in denying an offense level reduction for
acceptance of responsibility pursuant to U.S.S.G. § 3E1.1.
      We find that, for sentencing purposes, there is sufficient evidence for the
district court to have concluded that the amount of actual loss was $1,167,546
and the intended loss was $3,818,533. United States v. Taylor, 582 F.3d 558, 564
(5th Cir. 2009), cert. denied, 130 S. Ct. 1116 (2010). This evidence includes the
testimony of two IRS special agents that was supported by documentary
evidence, the testimony of Gotora’s coconspirator, and Gotora’s own admissions.
We find that the district court committed no clear error in finding Gotora
responsible for the entire loss amounts. United States v. Lghodaro, 967 F.2d
1028, 1030 (5th Cir. 1992) (affirming where the court’s findings regarding
reasonable foreseeability were not expressly made, but the meaning of the
court’s findings was clear). For similar reasons, the district court did not abuse
its discretion in ordering restitution in the full amount of the IRS’s actual loss.
United States v. Gutierrez-Avascal, 542 F.3d 495, 497-98 (5th Cir. 2008); United
States v. Adams, 363 F.3d 363, 365-67 (5th Cir. 2004).
      Based on the evidence and the “extremely deferential standard of review”
accorded to decisions regarding offense level reductions pursuant to U.S.S.G.
§ 3E1.1, Gotora has not shown that the district court committed reversible error
in finding that he failed to admit the conduct comprising his offense and thus
had not sufficiently accepted responsibility to deserve a downward adjustment.
United States v. Angeles-Mendoza, 407 F.3d 742, 752-53 (5th Cir. 2005); see
United States v. Vital, 68 F.3d 114, 120-21 (5th Cir. 1995).
      The judgment of the district court is AFFIRMED.




                                         2